NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODNEY SHEPPARD,                                No. 21-15950

                Plaintiff-Appellant,            D.C. No. 2:21-cv-00422-JJT-JZB

 v.
                                                MEMORANDUM*
ARIZONA DEPARTMENT OF
CORRECTIONS REENTRY AND
REHABILITATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Arizona state prisoner Rodney Sheppard appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging a violation of due

process. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We affirm.

      The district court properly dismissed Sheppard’s action because Sheppard

failed to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally,

a plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Sandin v. Conner, 515 U.S. 472, 483-85 (1995) (a prisoner has no

federal or state protected liberty interest when the sanction imposed neither extends

the length of his sentence nor imposes an “atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life”).

      The district court did not abuse its discretion by dismissing Sheppard’s claim

without leave to amend because amendment would have been futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

      Sheppard’s motions for a certificate of appealability (Docket Entry Nos. 7

and 8) are denied. Sheppard’s motion for an injunction, as sort forth in the opening

brief, is denied as moot.

      AFFIRMED.




                                           2                                     21-15950